DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/709,415 filed on 12/10/2019.
3.	Claims 1-19 are pending.  

Claims 1, 9 and 19 are independent claims.  
Claim Objections
4.	It is noted that Claim 15 recites alternative/optional use language:
Claim 15:  Line 2 references “and/or…”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

6. 	Claim 6 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites the limitation "the air circulator" in the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 6 is dependent on claim 5 and such “air circulator” is an optional/or feature of claim 5.

Claim Rejections – 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 



8.	Claims 1-3, 5, 8-11, 14, 15 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 9 and 19 recites “determining whether an indoor situation in which protection of a filter is necessary”. 
The limitation of “determining whether an indoor situation in which protection of a filter is necessary”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “determining” in the context of this claim encompasses the user mentally “determining whether an indoor situation in which protection of a filter is necessary. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the receive, suspend and operate steps. The processor these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of controls) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both receive, suspend and operate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2, 3, 5, 8, 10, 11, 14, 15 and 18 do not remedy the deficiencies of claims 1, 9 and 19 and are also rejected as non-statutory.

Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.,  U.S. Patent No. 9,545,592 (hereinafter Chen).
   In regards to claim 1, Chen teaches: 
A method for operating an air purifier, comprising: (column 1, lines 21-24, see the main function of HVAC (Heating, Ventilating and Air Conditioning) includes heating, filtering ventilation and temperature adjustment, which respectively 
determining whether an indoor situation is a situation in which protection of a filter is necessary based on sensor information from at least one sensor, in response to a determination that the indoor situation is the situation in which protection of the filter is necessary: suspending an air purifying function of the air purifier; and operating one or more ventilation devices (column 1, line 51 – column 2, line 4, see the protection device for air filter comprises a dust sensor and an air filter protector connected with the dust sensor, wherein, the air filter protector comprises: a dust concentration comparator connected to the dust sensor and adapted for comparing a level signal transmitted by the dust sensor to represent a particle concentration of dust or smoke with a reference level, so as to output a positive or negative pulse signal according to a result of the comparison…  a relay switch connected to the filtering comparator and adapted for performing on or off action according to the output of the filtering comparator, so as to control opening and closing of an air valve of the air filter).

   In regards to claim 2 , Chen teaches:  
the situation in which protection of the filter is necessary comprises at least one of cooking, cleaning, smoking, or indoor air pollution greater than a threshold value 

   In regards to claim 3, Chen teaches:  
the sensor information comprises at least one of image information, sound information, smoke detection information, gas usage information on a kitchen stove, flame or heat detection information on the kitchen stove, or indoor air pollution degree information (column 1, lines 51 -57, see the protection device for air filter comprises a dust sensor and an air filter protector connected with the dust sensor, wherein, the air filter protector comprises: a dust concentration comparator connected to the dust sensor and adapted for comparing a level signal transmitted by the dust sensor to represent a particle concentration of dust or smoke with a reference level).

   In regards to claim 5, Chen teaches:  
operating one or more ventilation devices comprises at least one of: transmitting a request for opening a window or a door to a window opening device or a door opening device or to a home server that controls the window opening device or the door opening device; or transmitting a request for operating an air circulator to the air circulator or a home server that controls the air circulator (column 2, lines 1-4, see a relay switch connected to the filtering comparator and adapted for performing on or off action .

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4, 7, 8-12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bassa, US 2009/0265037.
	In regards to claims 1 and 3-4 the rejections above are incorporated accordingly.
   In regards to claim 4, Chen teaches:  
determining whether an indoor situation is a situation in which protection of a filter is necessary comprises: (column 1, lines 46-50, see one objective of the present application is to provide a protection device for air filter which uses low cost circuit to convert a voltage signal output of a dust sensor into a switching value signal so as to control the air filter and protect its normal operation) and (column 1, lines 51 -57, see the protection device for air filter comprises a dust sensor and an air filter protector connected with the dust sensor, wherein, the air filter protector comprises: a dust concentration comparator connected to the dust sensor and adapted for comparing a level signal transmitted by the dust sensor to represent a particle concentration of dust or smoke with a reference level).
determining whether the indoor situation is the situation in which protection of the filter is necessary (column 1, lines 46-50, see one objective of the present application is to provide a protection device for air filter which uses low cost circuit to convert a voltage signal output of a dust sensor into a switching value signal so as to control the air filter and protect its normal operation). 
Chen doesn’t explicitly teach:
providing the image information or the sound information as an input to an artificial neural network (ANN) that has been trained in advance to detect cooking, cleaning, or smoking events based on image data or sound data.
However, Bassa teaches such use: (p. 6, [0064], see alternative functions may be used for determining the appropriate times for ventilating the buildings, and their parameters may be modified and updated. For instance, networks which make use of learning algorithms designed to predict air pollution levels, e.g. neural networks, may be used in order to improve the reaction time of the system and its ability to find optimal times for outdoor ventilation. Optimal ventilation times could also be determined according to periodic measurements and assessments that predict regular times in which air pollution levels are relatively low such as night hours).
based on an output from the ANN.
However, Bassa teaches such use: (p. 6, [0064], see alternative functions may be used for determining the appropriate times for ventilating the buildings, and their parameters may be modified and updated. For instance, networks which make use of learning algorithms designed to predict air pollution levels, e.g. neural networks, may be used in order to improve the reaction time of the system and its ability to find optimal times for 
Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a system for  reducing air pollution, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to control air flow, as suggested by Bassa (p. 6, [0064], p. 8, [0083]).      

   In regards to claim 7, Chen doesn’t explicitly teach:
measuring an indoor air pollution degree after operating the one or more ventilation devices.
However, Bassa teaches such use: (p. 6, [0072], see the suggested system and method can remotely regulate the activity of different kinds of ventilation systems and air conditioning systems in order to reduce air pollution indoors). 
in response to the indoor air pollution degree being lower than a reference value, returning an operation of the one or more ventilation devices to an original state and restarting the air purifying function.
However, Bassa teaches such use: (p. 5, [0062], see as more ventilation commands are carried out, values of previous time units become less relevant in estimating the current pollution value of buildings. In any point in time in which there is an update of air pollution data the computing center 230 assesses for each section whether or not the present relative pollution value is smaller than or equal to the relevant pollution value of buildings. Ventilation from the outside is activated or continued when the measured values of pollution are smaller or equal to the “relevant pollution value of buildings”). 
Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a system for  reducing air pollution, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to control air flow, as suggested by Bassa (p. 6, [0064], p. 8, [0083]).      

   In regards to claim 8, Chen doesn’t explicitly teach:
detecting a ventilation operation of a user based on the sensor information; and adjusting the reference value based on an indoor air pollution degree during the ventilation operation of the user.

Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a system for  reducing air pollution, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to control air flow, as suggested by Bassa (p. 6, [0064], p. 8, [0083]).      

   In regards to claim 9
An air purifier comprising: (column 1, lines 21-24, see the main function of HVAC (Heating, Ventilating and Air Conditioning) includes heating, filtering ventilation and temperature adjustment, which respectively correspond to a heater, an air filter and a temperature regulator) and (column 1, lines 46-50, see one objective of the present application is to provide a protection device for air filter which uses low cost circuit to convert a voltage signal output of a dust sensor into a switching value signal so as to control the air filter and protect its normal operation).
receive sensor information with respect to at least one of an image, a sound, or an air pollution degree of an indoor environment from at least one sensor (column 1, lines 51 -57, see the protection device for air filter comprises a dust sensor and an air filter protector connected with the dust sensor, wherein, the air filter protector comprises: a dust concentration comparator connected to the dust sensor and adapted for comparing a level signal transmitted by the dust sensor to represent a particle concentration of dust or smoke with a reference level).
determine whether an indoor situation is a situation in which protection of a filter is necessary based on the sensor information (column 1, lines 21-24, see the main function of HVAC (Heating, Ventilating and Air Conditioning) includes heating, filtering ventilation and temperature adjustment, which respectively correspond to a heater, an air filter and a temperature regulator) and (column 1, lines 46-50, see one objective of the present application is to provide a protection device for air filter which uses low cost circuit to convert a voltage signal output of a dust sensor into a switching value signal so as to control the air filter and protect its normal operation).
in response to a determination that the indoor situation is the situation in which protection of the filter is necessary: suspend an operation of the first airflow generator, and operate one or more ventilation devices (column 1, line 51 – column 2, line 4, see the protection device for air filter comprises a dust sensor and an air filter protector connected with the dust sensor, wherein, the air filter protector comprises: a dust concentration comparator connected to the dust sensor and adapted for comparing a level signal transmitted by the dust sensor to represent a particle concentration of dust or smoke with a reference level, so as to output a positive or negative pulse signal according to a result of the comparison…  a relay switch connected to the filtering comparator and adapted for performing on or off action according to the output of the filtering comparator, so as to control opening and closing of an air valve of the air filter).
Chen doesn’t explicitly teach:
a first airflow generator configured to generate an airflow such that outdoor air is introduced through a filter and filtered air is discharged; and a controller configured to:
However, Bassa teaches such use: (p. 6, [0072], see a small CO2 sensor is connected to the ventilation mechanism. The CO2 sensor measures the levels of CO2 inside the building and informs the autonomous ventilation mechanism when CO2 levels exceed a predefined threshold, since relatively high levels of CO2 indicate that ventilation of air from the outside is needed. The autonomous ventilation mechanism may then activate the airflow ventilation to reduce the levels of CO2 inside the building) and (p. 5, [0062], see as more ventilation commands are carried out, values of previous time units 
Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a system for  reducing air pollution, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to control air flow, as suggested by Bassa (p. 6, [0064], p. 8, [0083]).      

   In regards to claim 10, Chen teaches:  
the situation in which protection of the filter is necessary comprises at least one of cooking, cleaning, smoking, or indoor air pollution greater than a threshold value (column 1, lines 51 -57, see the protection device for air filter comprises a dust sensor and an air filter protector connected with the dust sensor, wherein, the air filter protector comprises: a dust concentration comparator connected to the dust sensor and adapted for comparing a level signal transmitted by the dust sensor to represent a particle concentration of dust or smoke with a reference level).

   In regards to claim 11, Chen teaches:  
the at least one sensor comprises at least one of an image sensor, a sound sensor, an air pollution degree sensor, a smoke sensor, a gas flow sensor, a flame sensor, or a temperature sensor (column 1, lines 51 -57, see the protection device for air filter comprises a dust sensor and an air filter protector connected with the dust sensor, wherein, the air filter protector comprises: a dust concentration comparator connected to the dust sensor and adapted for comparing a level signal transmitted by the dust sensor to represent a particle concentration of dust or smoke with a reference level).

   In regards to claim 12, Chen teaches:
determine whether the indoor situation is the situation in which protection of the filter is necessary (column 1, lines 46-50, see one objective of the present application is to provide a protection device for air filter which uses low cost circuit to convert a voltage signal output of a dust sensor into a switching value signal so as to control the air filter and protect its normal operation). 
Chen doesn’t explicitly teach:
an ANN engine that has been trained in advance to detect cooking, cleaning, or smoking events based on image data or sound data, wherein the controller is further configured to provide the image information or sound information as an input to the ANN engine.
However, Bassa teaches such use: (p. 6, [0064], see alternative functions may be used for determining the appropriate times for ventilating the buildings, and their parameters 
based on an output from the ANN engine. 
However, Bassa teaches such use: (p. 6, [0064], see alternative functions may be used for determining the appropriate times for ventilating the buildings, and their parameters may be modified and updated. For instance, networks which make use of learning algorithms designed to predict air pollution levels, e.g. neural networks, may be used in order to improve the reaction time of the system and its ability to find optimal times for outdoor ventilation. Optimal ventilation times could also be determined according to periodic measurements and assessments that predict regular times in which air pollution levels are relatively low such as night hours) and (Abstract, see Disclosed are means for monitoring the levels of air pollution in urban areas for the purpose of optimizing the conditions of airflow ventilation of buildings according to air pollution levels in their area.).
Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a 

   In regards to claim 14, Chen teaches:
operating the one or more ventilation devices comprises transmitting a request for a ventilation operation to the external device (column 2, lines 1-4, see a relay switch connected to the filtering comparator and adapted for performing on or off action according to the output of the filtering comparator, so as to control opening and closing of an air valve of the air filter).
Chen doesn’t explicitly teach:
a network interface for communicating with an external device.
However, Bassa teaches such use: (p. 6, [0064], see alternative functions may be used for determining the appropriate times for ventilating the buildings, and their parameters may be modified and updated. For instance, networks which make use of learning algorithms designed to predict air pollution levels, e.g. neural networks, may be used in order to improve the reaction time of the system and its ability to find optimal times for outdoor ventilation. Optimal ventilation times could also be determined according to periodic measurements and assessments that predict regular times in which air pollution levels are relatively low such as night hours).
Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.


   In regards to claim 17, Chen doesn’t explicitly teach:
measure an indoor air pollution degree using an air pollution sensor after operating the one or more ventilation devices.
However, Bassa teaches such use: (p. 6, [0072], see the suggested system and method can remotely regulate the activity of different kinds of ventilation systems and air conditioning systems in order to reduce air pollution indoors). 
in response to the indoor air pollution degree being lower than a reference value, return an operation of the one or more ventilation devices to an original state and restart the first airflow generator.
However, Bassa teaches such use: (p. 5, [0062], see as more ventilation commands are carried out, values of previous time units become less relevant in estimating the current pollution value of buildings. In any point in time in which there is an update of air pollution data the computing center 230 assesses for each section whether or not the present relative pollution value is smaller than or equal to the relevant pollution value of buildings. Ventilation from the outside is activated or continued when the measured values of pollution are smaller or equal to the “relevant pollution value of buildings”). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a system for  reducing air pollution, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to control air flow, as suggested by Bassa (p. 6, [0064], p. 8, [0083]).      

   In regards to claim 18, Chen doesn’t explicitly teach:
detect a ventilation operation of a user based on the sensor information, and adjust the reference value based on an indoor air pollution degree during the ventilation operation of the user.
However, Bassa teaches such use: (p. 8, [0082], see alternatively, the position of the user may be identified according to the geographic location of a cellular mobile device carried by the user, such as a cellular phone, or a GPS unit, according to methods known in prior art. The position of the user is transferred to the computing center 230. Computing center 230 transmits messages to the users regarding the tendencies in air pollution levels at their current location and the optimal points in time for ventilation. These messages are optionally sent using any type of electronic messaging system in real time such as short messaging service (SMS) messages, instant messages, email messages, multimedia messaging service (MMS) messages and the like. Users of the system may also receive air pollution data regarding the levels of pollution in different 
Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a system for  reducing air pollution, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to control air flow, as suggested by Bassa (p. 6, [0064], p. 8, [0083]).      

   In regards to claim 19, Chen teaches: 
determine whether an indoor situation is a situation in which protection of a filter is necessary based on sensor information from at least one sensor (column 1, lines 21-24, see the main function of HVAC (Heating, Ventilating and Air Conditioning) includes heating, filtering ventilation and temperature adjustment, which respectively correspond to a heater, an air filter and a temperature regulator) and (column 1, lines 46-50, see one objective of the present application is to provide a protection device for air filter which uses low cost circuit to convert a voltage signal output of a dust sensor into a switching value signal so as to control the air filter and protect its normal operation).
in response to a determination that the indoor situation is the situation in which protection of the filter is necessary: transmit a signal for requesting suspension of 
Chen doesn’t explicitly teach:
A home automation server comprising: a network interface configured to communicate with an air purifier, one or more sensors, and one or more ventilation devices; and a processor configured to.
However, Bassa teaches such use: (p. 6, [0064], see alternative functions may be used for determining the appropriate times for ventilating the buildings, and their parameters may be modified and updated. For instance, networks which make use of learning algorithms designed to predict air pollution levels, e.g. neural networks, may be used in order to improve the reaction time of the system and its ability to find optimal times for outdoor ventilation. Optimal ventilation times could also be determined according to periodic measurements and assessments that predict regular times in which air pollution levels are relatively low such as night hours).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a system for  reducing air pollution, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to control air flow, as suggested by Bassa (p. 6, [0064], p. 8, [0083]).      

13.	Claims 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bassa in view of Aliakeseyeu et al.,  US 2017/0154517 (hereinafter Aliakeseyeu).
	In regards to claims 1, 5, 9 and 14 the rejections above are incorporated accordingly.
   In regards to claim 6, Chen doesn’t explicitly teach: 
the request for operating the air circulator includes information about the determined blowing direction.
However, Bassa teaches such use: (p. 6, [0064], see alternative functions may be used for determining the appropriate times for ventilating the buildings, and their parameters may be modified and updated. For instance, networks which make use of learning algorithms designed to predict air pollution levels, e.g. neural networks, may be used in order to improve the reaction time of the system and its ability to find optimal times for outdoor ventilation. Optimal ventilation times could also be determined according to nd column, lines 16-19, see intervening factors include at least one of the following: the distance between each monitoring station and each location, wind direction, wind speed, temperature, topography).
Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa before him or her, to modify the system of Chen to include the teachings of Bassa, as a system for  reducing air pollution, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to control air flow, as suggested by Bassa (p. 6, [0064], p. 8, [0083]).      
Chen and Bassa, in particular Chen doesn’t explicitly teach:
determining a location at which a filter life shortening material is generated and a location of an opened window or door based on the sensor information; and determining a blowing direction of the air circulator based on the location at which the filter life shortening material is generated and the location of the opened window or door.
However, Aliakeseyeu teaches such use: (p. 6, [0149], see by using the open state of windows (closed, fully open, partially open, etc.) and environmental conditions outside (such as wind speed and direction, rain, pollution levels, sound etc.), air treatment devices (such as air purifiers, humidifiers, extraction hoods and air circulation devices 
Chen, Bassa and Aliakeseyeu are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen, Bassa and Aliakeseyeu before him or her, to modify the system of Chen  and Bassa, in particular Chen to include the teachings of Aliakeseyeu, as a system for  an air quality alert system, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to locate air direction, as suggested by Aliakeseyeu (p. 6, [0149], p. 8, [0193]).      

   In regards to claim 15, Chen and Bassa, in particular Chen doesn’t explicitly teach:
the external device comprises a window opening device and/or a door opening device that controls opening and closing of a window and/or a door for introducing outdoor air into a room.

Chen, Bassa and Aliakeseyeu are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen, Bassa and Aliakeseyeu before him or her, to modify the system of Chen  and Bassa, in particular Chen to include the teachings of Aliakeseyeu, as a system for  an air quality alert system, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to locate air direction, as suggested by Aliakeseyeu (p. 6, [0149], p. 8, [0193]).      

   In regards to claim 16,
the external device comprises an air circulator, and the controller is further configured to (column 2, lines 1-4, see a relay switch connected to the filtering comparator and adapted for performing on or off action according to the output of the filtering comparator, so as to control opening and closing of an air valve of the air filter).
Chen doesn’t explicitly teach:
include information about the determined blowing direction in the request for the ventilation operation.
However, Bassa teaches such use: (p. 6, [0064], see alternative functions may be used for determining the appropriate times for ventilating the buildings, and their parameters may be modified and updated. For instance, networks which make use of learning algorithms designed to predict air pollution levels, e.g. neural networks, may be used in order to improve the reaction time of the system and its ability to find optimal times for outdoor ventilation. Optimal ventilation times could also be determined according to periodic measurements and assessments that predict regular times in which air pollution levels are relatively low such as night hours) and (p. 8, 2nd column, lines 16-19, see intervening factors include at least one of the following: the distance between each monitoring station and each location, wind direction, wind speed, temperature, topography).
Chen and Bassa are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen and Bassa 
Chen and Bassa, in particular Chen doesn’t explicitly teach:
determine a location at which a filter life shortening material is generated and a location of an opened window or door based on the sensor information.
However, Aliakeseyeu teaches such use: (p. 6, [0149], see by using the open state of windows (closed, fully open, partially open, etc.) and environmental conditions outside (such as wind speed and direction, rain, pollution levels, sound etc.), air treatment devices (such as air purifiers, humidifiers, extraction hoods and air circulation devices such as fans and ventilation units) can be controlled more intelligently) and (p. 6, [0053], see multiple sensors may be required to provide monitoring of the air quality, for example chemical sensors and particle sensors for particles of different sizes. Some environments may not need all the different sensors, so this approach enables a basic sensor to be used. The system can then determine which other sensors are needed, for example based on other systems in the same area or user input. It also enables the data from nearby sensors to be shared between a network of systems so that unnecessary duplication can be avoided).
determine a blowing direction of the air circulator based on the location at which the filter life shortening material is generated and the location of the opened window or door.

Chen, Bassa and Aliakeseyeu are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen, Bassa and Aliakeseyeu before him or her, to modify the system of Chen  and Bassa, in particular Chen to include the teachings of Aliakeseyeu, as a system for  an air quality alert system, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to locate air direction, as suggested by Aliakeseyeu (p. 6, [0149], p. 8, [0193]).      

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bassa in view of Nonoyama et al.,  US Patent No. 6,135,201 (hereinafter Nonoyama).
   In regards to claims 9, the rejections above are incorporated respectfully.
   In regards to claim 13, Chen and Bassa, in particular Chen doesn’t explicitly teach:
a second airflow generator configured to assist generation of an airflow passing through the filter in a first operation mode and generate an airflow not passing through the filter in a second operation mode, wherein operating the one or more ventilation devices includes operating the second airflow generator in the second operation mode.
However, Nonoyama teaches such use: (column 15, lines 21-26, see inside air from said first inside air intake port is introduced into said first fan while bypassing said filter, and outside air from said outside air intake port is introduced into said second fan after passing through said filter, during said double layer flow mode).
Chen, Bassa and Nonoyama are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Chen, Bassa and Nonoyama before him or her, to modify the system of Chen  and Bassa, in particular Chen to include the teachings of Nonoyama, as a system for  double airflow mode, and accordingly it would enhance the system of Chen, which is focused on protection for air filter, because that would provide Chen with the ability to bypass a filter, as suggested by Nonoyama (column 15, lines 21-26, column 14, lines 5-14).  
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Yi et al., 		20190030202, 	Air purifier using ultraviolet rays
Zhou et al., 	9346060, 		Water Ion Air purifier
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193